Mr. Presiding Justice Baume delivered the opinion of the court. At about 9 o’clock in the forenoon on November 17, 1908, an automobile belonging to defendant in error was struck, at the intersection of 37th street and Went-worth avenue, by a street car of plaintiff in error, running north on Wentworth' avenue, and defendant in error thereafter brought suit against plaintiff in error in the Municipal Court to recover damages for injuries to the automobile. A trial by the court without a jury resulted in a finding and judgment against plaintiff in error for $226, to reverse which judgment this writ' of error is prosecuted. It is practically conceded, and abundantly sustained by the evidence that as the icar approached and passed the intersection of 37th street, it was running at a speed of about 20 miles an hour and that the gong was not sounded. The negligence of plaintiff in error is clearly established. A reversal of the judgment is urged solely upon the ground that Paul Baeck, the chauffeur employed by defendant in error, was guilty of contributory negligence precluding a . recovery. There is evidence tending to show, and the court was warranted in finding, that when Baeck, who was alone in the automobile, driving west on 37th street, approached the intersection of Wentworth avenue, he stopped the automobile at or about the east crossing of said avenue, and sounded the horn; that from his then position in the automobile, a distance of 10 or 12 feet east of said crossing, he was unable to see a car approaching 37th street from the south, until it reached a point from 40 to 50 feet south of the south line of said street; that when the automobile came to a stop Baeck looked to the south and to the north on Went-worth avenue, and saw no car approaching the street intersection; that he then proceeded to drive the automobile west at a speed of about 5 miles an hour and thus almost reached the east rail of the north bound track, when the car suddenly appeared from the left and in front of him; that he immediately shut off the steam, applied the brakes and attempted to turn the automobile to the right, or north, to avoid impact with the car, but without avail. Upon this state of facts we are unable to say that the finding of the trial court, that Baeck was not guilty of contributory negligence, is against the manifest weight .of the evidence and unwarranted. The judgment is affirmed. Judgment affirmed.